In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00126-CV

JAN MOGGED, JAMES RICHARD                  §   On Appeal from the 348th District Court
FLETCHER, AND MICHAEL ALAN
TAYLOR, Appellants and Appellees           §   of Tarrant County (348-278342-15)

                                           §   December 3, 2020
V.
                                           §   Memorandum Opinion by Justice Kerr

BOBBY WAYNE LINDAMOOD JR. AND              §   Concurring and Dissenting Memorandum
JR’S DEMOLITION & EXCAVATION,
INC., Appellees and Appellants             §   Opinion by Chief Justice Quinn


             JUDGMENT ON EN BANC RECONSIDERATION

      We withdraw our December 31, 2018 memorandum opinion and judgment and

substitute the following. This court has again considered the record on appeal in this

case and holds that there was error in part of the trial court’s judgment. It is ordered

that the trial court’s judgment is affirmed in part and reversed and remanded in part.

We reverse that part of the trial court’s judgment awarding trial and appellate
attorney’s fees to Jan Mogged, James Richard Fletcher, and Michael Alan Taylor, and

remand the case to the trial court for a redetermination of these fees. We affirm the

remainder of the trial court’s judgment.

       It is further ordered that Jan Mogged, James Richard Fletcher, and Michael

Alan Taylor, jointly and severally, pay one-half of the costs of this appeal and that

Bobby Wayne Lindamood Jr. and JR’s Demolition & Excavation, Inc., jointly and

severally, pay one-half of the costs of this appeal.




                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr